UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1016



KENNETH R. SMOOT,

                                                Debtor - Appellant,

          versus


LYNN LEWIS TAVENNER,

                                                Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-423-RLW; BK-98-39531-DOT)


Submitted: May 18, 2006                         Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth R. Smoot, Appellant Pro Se.     Christopher Abram Jones,
LECLAIR RYAN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kenneth R. Smoot appeals from the district court’s order

affirming the bankruptcy court’s orders denying his motion to

dismiss his bankruptcy case, approving the settlement of his legal

malpractice claim, and dismissing his adversary proceeding.     We

have reviewed the record and the lower courts’ decisions and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Smoot v. Tavenner, Nos. CA-05-423-RLW;

BK-98-39531-DOT (E.D. Va. Nov. 3, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -